

116 HR 7723 IH: Behavioral Health Coordination and Communication Act of 2020
U.S. House of Representatives
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7723IN THE HOUSE OF REPRESENTATIVESJuly 22, 2020Mr. Kennedy (for himself, Ms. Matsui, Mr. Tonko, Mr. Cárdenas, and Mr. Trone) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the position of Interagency Coordinator for Behavioral Health to coordinate the programs and activities of the Federal Government relating to mental health, and for other purposes.1.Short titleThis Act may be cited as the Behavioral Health Coordination and Communication Act of 2020.2.Interagency Coordinator for Behavioral Health(a)Position(1)AppointmentThere is within the Executive Office of the President an Interagency Coordinator for Behavioral Health (in this Act referred to as the Interagency Coordinator) who shall—(A)be appointed by the President, by and with the advice and consent of the Senate; and(B)report directly to the President.(2)QualificationsThe Interagency Coordinator shall—(A)have expertise in mental health and substance use disorders; and(B)have administrative experience.(3)TermThe Interagency Coordinator shall be appointed for a term of 5 years. The same individual may be reappointed to serve as the Interagency Coordinator for subsequent 5-years terms.(4)Rate of payTo the extent or in the amounts provided in advance in appropriation Acts, the Interagency Coordinator shall be paid at a rate equal to the rate of basic pay for level 1 of the Executive Schedule.(b)Principal responsibility(1)In generalThe Interagency Coordinator shall coordinate the programs and activities of the Federal Government relating to mental health and substance use disorders.(2)Consultation(A)Required consultationIn carrying out paragraph (1) with respect to any program or activity, the Interagency Coordinator shall consult with—(i)the Assistant Secretary of Defense for Health Affairs;(ii)the Attorney General of the United States, the Administrator of the Office of Juvenile Justice and Delinquency Prevention, and the Director of the Bureau of Prisons;(iii)the Director of National Drug Control Policy;(iv)the Secretary of Education, including the Assistant Secretary for Special Education and Rehabilitative Services;(v)the Secretary of Health and Human Services, the Assistant Secretary for Health, the Assistant Secretary for the Administration for Children and Families, the Assistant Secretary for Mental Health and Substance Use, and the Director of the Indian Health Service;(vi)the Secretary of Homeland Security;(vii)the Secretary of Housing and Urban Development;(viii)the Secretary of Labor;(ix)the Secretary of Veterans Affairs; and(x)the Deputy Assistant Secretary for Minority Health.(B)Additional consultationIn carrying out paragraph (1) with respect to any program or activity, the Interagency Coordinator may consult with the Director of the Centers for Disease Control and Prevention, the Commissioner of Food and Drugs, the Director of the National Institutes of Health, the Administrator of the Centers for Medicare & Medicaid Services, and such additional Federal officials as the Interagency Coordinator determines appropriate.(c)Other responsibilities(1)Framework for mental health and substance use disordersThe Interagency Coordinator shall work with Federal departments and agencies to create a framework within and across such departments and agencies for mental health and substance use disorders. Such framework shall include the following:(A)Care coordination to better integrate mental health and substance use disorder care into health care settings and ensure seamless transitions for patients, including by—(i)promoting mental health and substance use disorder care earlier in the health care continuum;(ii)focusing on providing mental health and substance use disorder care in more appropriate settings and locations;(iii)promoting diversion to mental health and substance use disorder treatment programs instead of incarceration for mental health conditions and substance use disorders;(iv)improving access to primary care and other medical services in community mental health and substance use disorder settings; (v)promoting better treatment and services for mental health conditions and substance use disorders while incarcerated; and(vi)providing better coordination for wraparound services at every point in health care and the justice system for individuals with mental health conditions and substance use disorders, including social supports, housing, education, and employment.(B)A focus on adults, children, youth, and adolescents.(C)Creating and implementing a transition plan for patients with mental health conditions or substance use disorders who change systems, departments, agencies, or services.(2)InventoryThe Interagency Coordinator shall—(A)take an inventory of all positions, committees, task forces, grants, and funding streams in the Federal Government that are related to mental health and substance use disorders; and(B)provide suggestions to the President, the Congress, and relevant Federal departments and agencies on removing, restructuring, and reorganizing such positions, committees, task forces, grants, and funding streams.(3)Knowledge centerThe Interagency Coordinator shall establish and maintain a knowledge center to provide to the public, including by means of a website, reliable information on mental health and substance use disorders, including insurance information and navigation tools for the appeals process for insurance denials.(4)Best practicesThe Interagency Coordinator shall identify best practices for—(A)culturally congruent and linguistically appropriate mental health and substance use disorder care;(B)comprehensive mental health and substance use disorder care;(C)continuity of mental health and substance use disorder care;(D)destigmatization of mental health conditions and substance use disorders; and(E)education campaigns on mental health and substance use disorders in a variety of settings that include—(i)the full spectrum of education levels, ranging from prekindergarten through higher education;(ii)a range of patient populations, including pediatric, adult, geriatric, veteran, racial and ethnic minority populations, as well as patient populations in the justice system;(iii)a range of health care provider populations; and(iv)a range of providers in the justice system.(5)Guidance on mental health and substance use disorder telehealth treatment across State linesNot later than 180 days after the date of enactment of this Act, the Interagency Coordinator shall issue guidance on collaboration among States to enable mental health and substance use disorder care professionals to treat patients across State lines through telehealth technologies.(6)Annual reportNot later than one year after the date of enactment of this Act, and annually thereafter, the Interagency Coordinator shall submit a public report to the Congress and the President that includes—(A)a description of the activities of the Interagency Coordinator over the reporting period;(B)the strategic goals of the Interagency Coordinator over the next 5- and 10-year periods; and(C)an inventory of all Federal programs pertaining to mental health and substance use disorders.(7)ReportNot later than one year after the date of enactment of this Act, the Interagency Coordinator shall submit a public report to the Congress and the President—(A)describing the racial, ethnic, disability, sex, and gender disparities within the mental health and substance use disorder workforce, describing how such disparities impact access to care, particularly for minority populations, and recommending how to address such disparities;(B)projecting the diversity of mental health and substance use disorder care professional in terms of race, ethnicity, sex, and gender in 5 and 10 years;(C)describing the racial, ethnic, disability, sex, and gender disparities in education and training for the mental health and substance use disorder care professionals, and recommending how to address such disparities;(D)describing geographic racial, ethnic, disability, sex, and gender disparities of the mental health and substance use disorder workforce, and recommending how to address such disparities;(E)recommending ways to include nonsubjective mental health and substance use disorder screenings as a vital sign;(F)recommending ways to create a complexity index for mental health and substance use disorders; and(G)assessing access to community-based mental health and substance use disorder services in underserved geographic areas and communities of color.(d)Team(1)In generalThe Interagency Coordinator may appoint such personnel (in this Act referred to as the team) as the Interagency Coordinator considers appropriate.(2)CompositionThe Interagency Coordinator shall ensure that the team, collectively, has the following experience:(A)Working in an adult mental health setting.(B)Working in a geriatric mental health setting.(C)Working in a child mental health setting.(D)Working in an adult substance use disorder setting.(E)Working in a child substance use disorder setting.(F)Working in the adult justice system with a focus on mental health and substance use disorders.(G)Working in the juvenile justice system with a focus on mental health and substance use disorders.(H)Working in a school or college campus-based setting with a focus on mental health and substance use disorders.(I)Working in a health care facility of the Department of Veterans Affairs with a focus on mental health and substance use disorders.(J)Working in a foster care setting.(K)Working in an integrated care setting.(L)Receiving mental health and substance use disorder care as an adult.(M)Receiving mental health and substance use disorder care as a child.(N)Having been incarcerated in the adult justice system while suffering from a mental illness or substance use disorder.(O)Having been detained in the juvenile justice system while suffering from a mental illness or substance use disorder.(P)Having been placed in a foster care setting.(Q)Experience providing mental health or substance use disorder care in minority and underserved communities.(3)Delegation of responsibilitiesThe Interagency Coordinator shall delegate to the team responsibilities including—(A)using the framework created under subsection (c)(1);(B)helping to identify Federal, State, Tribal, and local partnerships between the public and private sectors for improving mental health and substance use disorders; and(C)help with implementation of this Act.(4)Applicability of certain civil service lawsThe team may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the annual rate of basic pay for GS–15 of the General Schedule.(5)Experts and consultantsThe Interagency Coordinator may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the annual rate of basic pay for GS–15 of the General Schedule.(6)Staff of Federal agenciesUpon request of the Interagency Coordinator, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Interagency Coordinator to assist it in carrying out the responsibilities under this Act.(e)Powers(1)Hearings and sessionsThe Interagency Coordinator may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Interagency Coordinator considers appropriate.(2)Powers of team and agentsAny member of the team or agent of the Interagency Coordinator may, if authorized by the Interagency Coordinator, take any action which the Commission is authorized to take by this section.(3)Obtaining official dataThe Interagency Coordinator may secure directly from any department or agency of the United States information necessary to enable the Interagency Coordinator to carry out this Act. Upon request of the Interagency Coordinator, the head of that department or agency shall, within 30 days of receiving the request, furnish that information to the Interagency Coordinator.(4)MailsThe Interagency Coordinator may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.(5)Administrative support servicesUpon the request of the Interagency Coordinator, the Administrator of General Services shall provide to the Interagency Coordinator, on a reimbursable basis, the administrative support services necessary for the Interagency Coordinator to carry out the responsibilities under this Act.(6)Contract authorityTo the extent or in the amounts provided in advance in appropriation Acts, the Interagency Coordinator may contract with and compensate government and private agencies or persons for supplies and services.(f)DefinitionIn this section, the term culturally congruent means consistent with preferred cultural values, beliefs, worldview, language, and practices.3.Cooperation by other Federal agenciesThe head of each Federal department or agency seeking to commence development or implementation of a policy, including through rulemaking or guidance, that is directly related to mental health or substance use disorder care shall—(1)give notice of the policy to the Interagency Coordinator;(2)in accordance with section 2(e)(3), share such information relating to the policy as the Interagency Coordinator may request; and(3)participate in such discussions and meetings regarding the policy as the Interagency Coordinator may request for purposes of coordination pursuant to section 2(b).4.Study on reimbursement of mental health and substance use disorder services for juveniles(a)Reimbursement of mental health and substance use disorder services provided in preschool, elementary school, and secondary school settingsNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall—(1)complete a study on the reimbursement of mental health and substance use disorder care professionals for services provided in preschool, elementary school, and secondary school settings; and(2)submit a public report to the Congress and the President on the findings, conclusions, and recommendations resulting from such study.(b)Services available to justice involved juvenilesNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall—(1)complete a study to determine the percentage of the budget of the Federal Government and each State government, disaggregated by agency, used to support mental health and substance use disorder services for juveniles who are arrested or become part of the juvenile or criminal justice systems; and(2)submit a public report to the Congress and the President on the findings, conclusions, and recommendations resulting from such study, including recommendations on—(A)whether the amount expended by each Federal and State agency on mental health and substance use disorder services for such juveniles needs to be adjusted; and(B)any gaps in community-based services for juveniles with mental health conditions or substance use disorders that should be available to prevent such juveniles from becoming part of the juvenile or criminal justice systems.5.Report on Interagency Coordinator’s involvement at the Federal and State levels in programs, decisions, and changes relating to mental health and substance use disordersNot later than 5 years after the date of enactment of this Act, the Comptroller General shall—(1)submit a report to the Congress and the President on the involvement of the Interagency Coordinator and the Interagency Coordinator’s team at the Federal and State levels in programs, decisions, and changes relating to mental and behavioral health;(2)disaggregate the information in such report by year; and(3) include in such report recommendations on—(A)ways to improve such involvement of the Interagency Coordinator and the Interagency Coordinator’s team; and(B)addressing any identified gaps in such involvement.